Citation Nr: 0836427	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-11 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the left knee and 
patella, status post anterior cruciate ligament 
reconstruction.  

2.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.  

3.  Entitlement to service connection for DJD or degenerative 
disc disease (DDD) of the cervical spine.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to August 
1998. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in July 2005 and November 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In the July 2005 decision, 
the RO denied the veteran's claim for a rating in excess of 
10 percent for DJD of the left knee and patella and denied 
entitlement to service connection for neck pain.  In the 
November 2005 decision, the RO denied entitlement to a rating 
in excess of 10 percent for bilateral tinnitus. 

In June 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  

The issue of service connection for a cervical spine 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

During his June 2008 hearing, prior to the promulgation of a 
decision in this appeal, the veteran requested that his 
claims on appeal for DJD of the left knee and bilateral 
tinnitus be withdrawn. 



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn his appeal for a higher rating for tinnitus and 
DJD of the left knee and patella, and hence, there remain no 
allegations of errors of fact or law for appellate 
consideration regarding these claims.  Accordingly, the Board 
does not have jurisdiction to review these claims on appeal 
and they are dismissed.


ORDER

The DJD of the left knee and patella claim on appeal is 
dismissed.

The bilateral tinnitus claim on appeal is dismissed.  

REMAND

The veteran contends that his DJD/DDD of the cervical spine 
and neck pain are caused by service, particularly the 1986 
motorcycle accident that also caused his service-connected 
DJD of the lumbar spine.  

Service medical records show that the veteran was in a 
motorcycle accident in June 1986, when he was treated for 
aches, stiffness, and a minor scratch.  Three weeks after the 
accident, he was treated for low back, left ankle and left 
leg pain, but did complain of neck pain.  There are also 
numerous records regarding treatment for low back pain 
following the 1986 motorcycle accident, including an August 
1986 report that his symptoms were improving, although he 
occasionally had low back, left hip, and left thigh pain.  On 
his May 1998 separation examination, the veteran reported 
that he had a normal spine and did not report neck pain.  
Post-service, the veteran began seeking VA treatment for his 
neck pain in March 2005, reporting that his neck pain began 
after the 1986 motorcycle accident.  He has since been 
diagnosed with DJD and DDD of the cervical spine.

To date, the veteran has not been afforded a VA medical 
examination assessing whether his DJD and DDD of the cervical 
spine were incurred during or caused by active duty.  VA is 
obliged to provide a medical examination and/or get a medical 
opinion when the record contains competent evidence that the 
claimant has a current disability; the record indicates that 
the disability, or signs and symptoms of disability, may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Although there is 
evidence of an in-service motorcycle accident and a current 
diagnosis of DJD and DDD of the cervical spine, a medical 
opinion addressing the etiology/onset of this disability is 
necessary to make a determination in this case.  On remand, 
any recent VA treatment records reflecting treatment for neck 
pain should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the veteran's 
treatment records for a neck condition 
from the Chesapeake, Virginia, Tricare 
Outpatient Treatment Center dated since 
August 2005.

2.  The AMC should afford the veteran 
an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any cervical spine 
disability found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should diagnose 
any cervical spine disability found to 
be present and comment as to whether it 
is at least as likely as not that the 
condition is related to or had its 
onset during his period of active duty, 
to include whether it was caused or 
aggravated by his service-connected low 
back disability.  In offering this 
impression, the examiner must 
acknowledge and discuss the veteran's 
in-service motorcycle accident and his 
report of a continuity of post-service 
cervical spine symptoms.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

3.  Then readjudicate the appeal.  If 
the benefit sought on appeal is not 
granted, the AMC should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


